EXHIBIT 10.19

[gv3tlvse2kxe000001.jpg]

The CIT Group Inc. 2016 Omnibus Incentive Plan

Performance Share Unit Award Agreement

2019 PSU-ROTCE Award

“Participant”:

 

“Date of Award”:

 

“Number of PSUs Granted”:

 

 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
“Performance Share Units” (“PSUs”) by CIT Group Inc., a Delaware corporation
(the “Company”), to the Participant, pursuant to the provisions of the CIT Group
Inc. 2016 Omnibus Incentive Plan (the “Plan”).  This Award Agreement
memorializes the terms and conditions as approved by the Compensation Committee
of the Board (the “Committee”).  All capitalized terms shall have the meanings
ascribed to them in the Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A)

Grant of Performance Share Units.  The Company hereby grants to the Participant
the Target Number of PSUs Granted, effective as of the Date of Award and subject
to the terms and conditions of the Plan and this Award Agreement.  Each PSU
represents the unsecured right to receive a number of Shares, if any, in
accordance with the terms and conditions of this Award Agreement.  The
Participant shall not be required to pay any additional consideration for the
issuance of the Shares, if any, upon settlement of the PSUs.

The grant of PSUs to the Participant will not be effective and the Participant
will not be entitled to the issuance of any Shares upon the settlement of the
PSUs if the Participant does not accept this Award.  It is a non-waivable
condition precedent to the acceptance of this Award that the Participant agree
to be legally bound to and comply with the terms and conditions of the
Non-Competition, Non-Solicitation and Confidentiality Agreement attached hereto
as Exhibit C (the “Restrictive Covenant Agreement”) and the Notice Period
Agreement attached hereto as Exhibit D (the “Notice Period Agreement”).  The
Participant agrees and acknowledges that the attached Restrictive Covenant
Agreement may impact the Participant’s future employment and that the Company
would not have entered into this Award Agreement and granted PSUs to the
Participant if the Participant did not agree to be legally bound by and to
comply with the Restrictive Covenant Agreement.  The Participant further agrees
and acknowledges that the Company would not have entered into this Award
Agreement and granted PSUs to the Participant if the Participant did not agree
to be legally bound by and to comply with the Notice Period Agreement.

 

(B)

Vesting and Settlement of PSUs.

 

(1)

Except as otherwise provided in Section (C) or (D) below, the final number of
Shares actually awarded to the Participant with respect to the Target Number of
PSUs granted, if any, (the “Awarded Shares”) shall be based on the attainment of
specified levels of the “Performance Measures” (each as defined and set forth in
Exhibit A) that have been achieved during the “Performance Period” (as defined
and set forth in Exhibit A).

 

(2)

Except as otherwise provided in Section (C) or (D) below, subject to the
Participant’s continued employment with the Company and/or any Subsidiary or
affiliate (the “Company Group”) from the Date of Award until the last day of the
Performance Period (the “Final Performance Date”) and compliance with, and
subject to, the terms and conditions of this Award Agreement, as soon as
administratively practicable following the Final Performance Date but subject to
Section (B)(3) below, the Committee shall certify the level of Performance
Measures attained (the “Determination Date”).  The Participant’s Awarded Shares,
if any, shall be determined as of the Determination Date in accordance with the
terms and conditions set forth in Exhibit A.

 

(3)

Except as otherwise provided in Section (C)(1) or (D) below, the Awarded Shares,
if any, shall be delivered to the Participant within thirty (30) days following
the Determination Date, but in no event later than March 15, 2022 (the
“Settlement Date”), provided that the Settlement Date may be delayed, in the
sole discretion of the Committee and in accordance with applicable law
(including Section 409A (as defined below)), if the Committee is considering
whether Section (L) applies to the Participant.

 

(4)

The Awarded Shares delivered to the Participant on the Settlement Date (or such
other date Awarded Shares are settled in accordance with Section (C)(1) or (D)
below, if applicable) shall not be subject to transfer restrictions and shall be
fully paid, non-assessable and registered in the Participant’s name.

 

(5)

If, after the Date of Award and prior to the Determination Date (or such other
date Awarded Shares are settled in accordance with Section (C)(1) or (D) below,
if applicable) (the “Dividend Equivalent Period”), dividends with respect to the
Awarded Shares are declared or paid by the Company, the Participant shall be
credited with, and entitled to receive, dividend equivalents in an amount,
without interest, equal to the cumulative dividends declared or

2019ROTCE

1

 

 

--------------------------------------------------------------------------------

 

paid on a Share, if any, during the Dividend Equivalent Period, multiplied by
the number of Awarded Shares.  Unless otherwise determined by the Committee,
dividend equivalents paid in cash shall not be reinvested in Shares and shall
remain uninvested.  The dividend equivalents credited in respect of the Awarded
Shares shall be paid in cash or Shares, as applicable, on the Settlement Date
(or such other date Awarded Shares are settled in accordance with Section (C)(1)
or (D) below, if applicable).

 

(6)

In the sole discretion of the Committee and notwithstanding any other provision
of this Award Agreement to the contrary, in lieu of the delivery of the Awarded
Shares, the PSUs and any dividend equivalents payable in Shares, may be settled
through a payment in cash equal to the Fair Market Value of the applicable
number of the Awarded Shares, determined on (i) the Determination Date; (ii) the
Final Performance Date if settlement is in accordance with Section (D)(1),
(D)(2), (D)(3), (D)(4) or (D)(5) below; or (iii) in the case of settlement in
accordance with Section (C)(1) or (D)(6) below, the date of the Participant’s
“Separation from Service” (within the meaning of the Committee’s established
methodology for determining “Separation from Service” for purposes of Section
409A (as defined below)) or the date of Disability, as applicable.  Settlement
under this Section (B)(6) shall be made at the time specified under Section
(B)(3), (B)(5), (C)(1), (C)(2), (C)(3) or (D), as applicable.

(C)

Separation from Service.

 

(1)

Notwithstanding Section (B) above, if, after the Date of Award and prior to the
Final Performance Date, the Participant incurs a Disability (as defined below)
or a Separation from Service from the Company Group due to death, the PSUs shall
vest immediately and the final number of Awarded Shares awarded to the
Participant shall equal the Target Number of PSUs (the “Target Awarded Shares”)
and the Participant (or the Participant’s beneficiary or legal representative,
if applicable) shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with Exhibit
A.  If this Section (C)(1) is applicable, then all references to “Awarded
Shares” in Sections (B) and (L) shall mean Target Awarded Shares instead.  The
Target Awarded Shares shall be paid to the Participant (or the Participant’s
beneficiary or legal representative, if applicable) within thirty (30) days
following the Participant’s Disability or Separation from Service due to
death.  The Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall also be entitled to receive all credited
and unpaid dividend equivalents with respect to the Target Awarded Shares and
such dividend equivalents shall be payable at the same time such Target Awarded
Shares are paid in accordance with this Section (C)(1).  “Disability” shall have
the same meaning as defined in the Company’s applicable long-term disability
plan or policy last in effect prior to the first date the Participant suffers
from such Disability; provided, however, to the extent a “Disability” event does
not also constitute a “Disability” as defined in Section 409A, such Disability
event shall not constitute a Disability for purposes of this Section (C)(1).

 

(2)

Notwithstanding Section (B) above and subject to Section (D) below, if, prior to
the Final Performance Date, the Participant incurs a Separation from Service
initiated by the Company without Cause (as defined below and including, for the
avoidance of doubt, in connection with a sale of a business unit) and at such
time the Participant does not satisfy the conditions of Retirement (as defined
below), and subject to the terms and conditions of the Plan and this Award
Agreement, including Section (L) below, on the date of such Separation from
Service, the Participant’s Target Number of PSUs shall be pro-rated by
multiplying the Target Number of PSUs by a fraction, (i) the numerator as the
number of full and partial months that have transpired between the first day of
the Performance Period and the date of such Separation from Service, rounded up
to a whole number, and (ii) the denominator as 36 (the “Pro-Rata Target Number
of PSUs”). Calculation and payment of the Awarded Shares, if any, payable to the
Participant based on the Pro-Rata Target Number of PSUs (and any credited and
unpaid dividend equivalents) shall be made in accordance with Section (B) above
and Exhibit A, except the Participant shall no longer be required to be
continually employed with the Company Group until the Final Performance Date as
provided in Section (B)(2) above.

 

(3)

Notwithstanding Section (B) and (C)(2) above and subject to Section (D) below,
if, prior to the Final Performance Date, the Participant incurs a Separation
from Service initiated (i) by the Participant and at the time of such Separation
from Service no grounds exist such that the Company could terminate the
Participant for Cause, or (ii) by the Company without Cause (as defined below
and including for the avoidance of doubt, in connection with a sale of a
business unit), and, in each case, the Participant satisfies the conditions of
Retirement (as defined below), and subject to the terms and conditions of the
Plan and this Award Agreement, including Section (L) below, the final number of
Awarded Shares, if any, payable to the Participant (and any credited and unpaid
dividend equivalents) shall be made in accordance with Section (B) above and
Exhibit A, except the Participant shall no longer be required to be continually
employed with the Company Group until the Final Performance Date as provided in
Section (B)(2) above.  “Retirement” is defined as the Participant’s Separation
from Service upon or after (A) attaining age 55 with at least 11 years of
service with the Company Group, or (B) attaining age 60 with at least 6 years of
service with the Company Group, in each case as determined in accordance with
the Company Group’s policies and procedures.   “Cause” means any of the
following: (i) the commission of a misdemeanor involving moral turpitude or a
felony; (ii) the Participant’s act or omission that causes or may reasonably be
expected to cause material injury to the Company Group, its vendors, customers,
business partners or affiliates or that results or is intended to result in
personal gain at the expense of the Company Group, its vendors, customers,
business partners or affiliates; (iii) the Participant’s substantial and
continuing neglect of his or her job responsibilities for the Company Group
(including excessive unauthorized absenteeism); (iv) the Participant’s failure
to comply with, or violation of, the Company Group’s Code of Business Conduct;
(v) the Participant’s act or omission, whether or not performed in the
workplace, that precludes the Participant’s employment with any member of the
Company Group by virtue of Section 19 of the Federal Deposit

2019ROTCE

2

 

 

--------------------------------------------------------------------------------

 

Insurance Act; and (vi) the Participant’s violation of any federal or state
securities or banking laws, any rules or regulations issued pursuant to such
laws, or the rules and regulations of any securities or exchange or association
of which the Participant or member of the Company Group is a member.
Notwithstanding the foregoing and without limiting the Participant’s obligations
under the Restrictive Covenant Agreement attached as Exhibit C hereto and any
remedies thereunder, any Separation from Service as contemplated in clause (i)
or clause (ii) above shall be deemed to not meet the conditions of Retirement
for purposes of this Section (C)(3) if, at any time during the period from the
date of such Separation from Service through the Final Performance Date, the
Participant, without the Company Group’s prior written consent, engages directly
or indirectly in any Financial Services Business (as defined below), whether as
an employee, employer, director, officer, owner, stockholder, partner, member,
joint venture(r), independent contractor, consultant, or other contingent
worker.  The Committee (or its designee) may, in its sole discretion, require
the Participant to submit on or through the Final Performance Date an affidavit
certifying that the Participant has not breached this post-retirement conduct
restriction, and may condition vesting and settlement of all unvested PSUs on
the timely receipt of such affidavit.  In the event the Participant engages in a
Financial Services Business as contemplated in this Section (C)(3), any unvested
PSUs (A) shall be cancelled immediately and the Participant shall immediately
forfeit any rights to, and shall not be entitled to receive any payments with
respect to, the PSUs including, without limitation, dividend equivalents
pursuant to Section (B)(5) if the Participant’s Separation from Service was
originally intended to constitute a Separation from Service as contemplated in
clause (i) above or (B) shall be reduced to the Pro-Rata Target Number of PSUs
as contemplated under Section (C)(2) above if the Participant’s Separation from
Service was originally intended to constitute a termination without Cause by the
Company Group as contemplated in clause (ii) above.  "Financial Services
Business" is defined as the businesses of commercial and/or consumer banking,
lending, financing, guaranteeing and/or other financial services including, but
not limited to, deposit, credit, trust and investment services; corporate and
specialty financing and banking; asset-based lending; equipment financing;
franchise financing; healthcare financing; transportation financing and leasing
and other forms of leasing; mortgage financing and services; real estate
financing and investments; factoring and other commercial services; treasury
management; asset management (including hedge funds); private equity; financial
technology business and services; insurance business and services; brokerage and
investment banking business and services; syndications; specialized business
solutions; or any other businesses or services that the Company Group engages in
or plans to be engaged in. The determination of whether a Participant is engaged
in a Financial Services Business shall be made in the sole and exclusive
discretion of the Chief Human Resources Officer or his/her designee, which
determination shall be final, conclusive and binding on the Participant.

 

(4)

If, prior to the Final Performance Date, the Participant’s employment with the
Company Group terminates for any reason, except to the extent provided for in
this Section (C) or Section (D) below, the unvested PSUs shall be cancelled
immediately and the Participant shall immediately forfeit any rights to, and
shall not be entitled to receive any payments with respect to, the PSUs
including, without limitation, dividend equivalents pursuant to Section (B)(5).

(D)

Change of Control.  

 

(1)

Notwithstanding Section (B) above and subject to Sections (D)(2) through (D)(6)
below, if, during the Participant’s employment with the Company Group but prior
to the Final Performance Date, a Change of Control occurs, then for purposes of
Section (B) above, the Performance Measures shall be deemed to have been
satisfied at the “Target Levels” as defined and set forth in Exhibit A and the
final number of Shares awarded to the Participant, subject to the Participant’s
compliance with the terms and conditions of Section (B)(2) above (including,
without limitation, the Participant’s continued employment with the Company
Group until the Final Performance Date), shall equal the Target Awarded
Shares.  The Target Awarded Shares (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant following the Final
Performance Date, as determined by the Committee in its sole discretion, but in
no event later than March 15, 2022, and the Participant shall not be entitled to
any additional Shares based on the Company’s achievement of actual Performance
Measures in accordance with Exhibit A.  If this Section (D)(1) is applicable,
all references to “Awarded Shares” in Sections (B) and (L) shall mean Target
Awarded Shares instead.

 

(2)

Notwithstanding Section (C)(2) and (D)(1) above, if, (i) during the
Participant’s employment with the Company Group, but prior to the Final
Performance Date, a Change of Control occurs and (ii) the Participant incurs a
Separation from Service prior to the Final Performance Date that is described in
Section (C)(2) above that occurs more than two years following such Change of
Control, then the final number of Awarded Shares awarded to the Participant,
subject to the terms and conditions set forth in Section (L) below, shall equal
the Pro-Rata Target Number of PSUs attributable to such Separation of Service
(the “Pro-Rata Awarded Shares”). The Pro-Rata Awarded Shares (and any credited
and unpaid dividend equivalents) shall be delivered to the Participant following
the Final Performance Date, as determined by the Committee in its sole
discretion, but in no event later than March 15, 2022, the Participant shall no
longer be required to be continually employed with the Company Group until the
Final Performance Date as provided in Section (B)(2) above, and the Participant
shall not be entitled to any additional Shares based on the Company’s
achievement of actual Performance Measures in accordance with Exhibit A.  If
this Section (D)(2) is applicable, all references to “Awarded Shares” in
Sections (B), (C)(2) and (L) shall mean Pro-Rata Awarded Shares instead.

 

(3)

Notwithstanding Section (C)(2) above, if, following the Participant’s Separation
from Service described in Section (C)(2) above a Change of Control occurs prior
to the Final Performance Date, then for purposes of Section (C)(2) above, the
Performance Measures shall be deemed to have been satisfied at Target Levels and
the final number of

2019ROTCE

3

 

 

--------------------------------------------------------------------------------

 

Awarded Shares awarded to the Participant, subject to the terms and conditions
set forth in Section (L) below, shall equal the Pro-Rata Awarded Shares.  The
Pro-Rata Awarded Shares (and any credited and unpaid dividend equivalents) shall
be delivered to the Participant following the Final Performance Date, as
determined by the Committee in its sole discretion, but in no event later than
March 15, 2022, the Participant shall no longer be required to be continually
employed with the Company Group until the Final Performance Date as provided in
Section (B)(2) above, and the Participant shall not be entitled to any
additional Shares based on the Company’s achievement of actual Performance
Measures in accordance with Exhibit A.  If this Section (D)(3) is applicable,
all references to “Awarded Shares” in Sections (B), (C)(2) and (L) shall mean
Pro-Rata Awarded Shares instead.

 

(4)

Notwithstanding Section (C)(3) and (D)(1) above, if, (i) during the
Participant’s employment with the Company Group, but prior to the Final
Performance Date, a Change of Control occurs and (ii) the Participant incurs a
Separation from Service prior to the Final Performance Date that is described in
Section (C)(3) above that occurs more than two years following such Change of
Control, then the Target Awarded Shares (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant following the Final
Performance Date, as determined by the Committee in its sole discretion, but in
no event later than March 15, 2022, the Participant shall no longer be required
to be continually employed with the Company Group until the Final Performance
Date as provided in Section (B)(2) above, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A.  If this Section (D)(4) is
applicable, all references to “Awarded Shares” in Sections (B), (C)(3) and (L)
shall mean Target Awarded Shares instead.

 

(5)

Notwithstanding Section (C)(3) above, if, following the Participant’s Separation
from Service described in Section (C)(3) above a Change of Control occurs prior
to the Final Performance Date, then for purposes of Section (C)(3) above, the
Performance Measures shall be deemed to have been satisfied at Target Levels and
the final number of Awarded Shares awarded to the Participant, subject to the
terms and conditions set forth in Section (L) below, shall equal the Target
Awarded Shares.  The Target Awarded Shares (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant following the Final
Performance Date, as determined by the Committee in its sole discretion, but in
no event later than March 15, 2022, the Participant shall no longer be required
to be continually employed with the Company Group until the Final Performance
Date as provided in Section (B)(2) above, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A.  If this Section (D)(5) is
applicable, all references to “Awarded Shares” in Sections (B), (C)(3) and (L)
shall mean Target Awarded Shares instead.

 

(6)

Notwithstanding any provision contained in the Plan or this Award Agreement to
the contrary, if (i) prior to the Final Performance Date, a Change of Control
occurs and (ii) within two years following such Change of Control, the
Participant incurs a Separation from Service prior to the Final Performance Date
that is (1) initiated by the Company without Cause, (2) initiated by the
Participant for “Good Reason” (as defined below) or (3) due to the Participant’s
Retirement, the PSUs shall vest immediately on such Separation from Service and
the final number of Awarded Shares awarded to the Participant shall be the
Target Awarded Shares.  The Participant shall not be entitled to any additional
Shares based on the Company’s achievement of actual Performance Measures in
accordance with Exhibit A.  Such Target Awarded Shares (and any credited and
unpaid dividend equivalents) shall be settled within thirty (30) days following
such Separation from Service, unless such accelerated vesting and settlement of
PSUs (and dividend equivalents) following the Participant’s Separation from
Service is prohibited or limited by applicable law and/or regulation.  “Good
Reason” shall mean, without the Participant’s consent, a material diminution of
the Participant’s (x) base salary (except in the event of a compensation
reduction applicable to the Participant and other employees of comparable rank
and/or status), (y) the Participant is reassigned to a work location that is
more than fifty miles from his or her immediately preceding work location and
which increases the distance the Participant has to commute to work by more than
fifty miles, or (z) duties and responsibilities (except a temporary reduction
while the Participant is physically or mentally incapacitated or a modification
in the duties and/or responsibilities of the Participant and other employees of
comparable rank and/or status following a Change of Control), provided, that a
Separation from Service for Good Reason shall not occur unless (A) the
Participant has provided the Company written notice specifying in detail the
alleged condition of Good Reason within thirty (30) days of the occurrence of
such condition; (B) the Company has failed to cure such alleged condition within
ninety (90) days following the Company’s receipt of such written notice; and (C)
if the Committee (or its designee) has determined that the Company has failed to
cure such alleged condition, the Participant initiates a Separation from Service
within five (5) days following the end of such 90-day cure period.

 

(7)

For Sections (B)(2), (C)(2) and (C)(3) above, if a Change of Control occurs on
or following the Final Performance Date but prior to the Determination Date, the
Awarded Shares (or Pro-Rata Awarded Shares, if applicable), if any, as
determined under Section (B)(2), (C)(2) or (C)(3) above based on actual
achievement of the Performance Measures in accordance with Exhibit A, shall be
delivered to the Participant following the Final Performance Date but no later
than March 15, 2022.

 

(E)

Transferability.  The PSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 4.6 of the Plan.

(F)

Incorporation of Plan.  The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein.  This Award Agreement and the
rights of the

2019ROTCE

4

 

 

--------------------------------------------------------------------------------

Participant hereunder are subject to the terms and conditions of the Plan, as
amended from time to time and as supplemented by this Award Agreement, and to
such rules and regulations as the Committee may adopt under the Plan.  If there
is any inconsistency between the terms of this Award Agreement and the terms of
the Plan, the Plan’s terms shall supersede and replace the conflicting terms of
this Award Agreement.

(G)

No Entitlements.

 

(1)

Neither the Plan nor the Award Agreement confers on the Participant any right or
entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the Plan)
nor impacts in any way the Company Group’s determination of the amount, if any,
of the Participant’s base salary or incentive compensation.  This Award of PSUs
made under this Award Agreement is completely independent of any other Awards or
grants and is made at the sole discretion of the Company.  The PSUs do not
constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group.  The benefits provided pursuant to the PSUs are in no
way secured, guaranteed or warranted by the Company Group.

 

(2)

The PSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group.  The Plan or the
Award Agreement does not constitute an employment agreement.  Nothing in the
Plan or the Award Agreement shall modify the terms of the Participant’s
employment, including, without limitation, the Participant’s status as an
“at-will” employee of the Company Group, if applicable.

 

(3)

Subject to any applicable employment agreement, the Company reserves the right
to change the terms and conditions of the Participant’s employment, including
the division, subsidiary or department in which the Participant is
employed.  None of the Plan or the Award Agreement, the grant of PSUs, nor any
action taken or omitted to be taken under the Plan or the Award Agreement shall
be deemed to create or confer on the Participant any right to be retained in the
employ of the Company Group, or to interfere with or to limit in any way the
right of the Company Group to terminate the Participant’s employment at any
time.  Moreover, the Separation from Service provisions set forth in Section (C)
or (D), as applicable, only apply to the treatment of the PSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship.  By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested PSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of
any statute or law to taxation.  This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

(H)

No Rights as a Stockholder.  The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on the Settlement Date or as provided in Section (C) or
(D) above, if applicable.

(I)

Securities Representation.  The grant of the PSUs and issuance of Shares upon
vesting of the PSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law.  No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed.  As a condition to the settlement of the
PSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant acknowledges, represents and
warrants that:

 

(1)

He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section (I)(1); and

 

(2)

If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
the Shares must be held indefinitely unless an exemption from any applicable
resale restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to such Shares and the
Company is under no obligation to register the Shares (or to file a “re-offer
prospectus”).

2019ROTCE

5

 

 

--------------------------------------------------------------------------------

 

(3)

If he or she is deemed an affiliate within the meaning of Rule 144 of the Act,
he or she understands that the exemption from registration under Rule 144 will
not be available unless (i) a public trading market then exists for the Shares
of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)

Notices.  Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)

Transfer of Personal Data.  In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant.  As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the PSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home
country.  This authorization and consent is freely given by the
Participant.  The Participant acknowledges that he/she has been informed that
upon request, the Company will provide the name or title and contact information
for an officer or employee of the Company Group who is able to answer questions
about the collection, use and disclosure of personal data information.

 

(1)

The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

 

(2)

Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held.  By accepting this
Award, the Participant acknowledges that personal information about the
Participant may be transferred to a country that does not offer the same level
of data protection as the country in which the Participant is employed.

 

(L)

Cancellation; Recoupment; Related Matters.

 

(1)

The PSUs granted under this Agreement, and any Shares issued or any credited and
unpaid dividend equivalents with respect to such Shares or other payments made
in respect thereof, shall be subject to the CIT Group Inc. Incentive
Compensation Recoupment Policy (“Recoupment Policy”) as the Company Group may
amend from time to time, whether or not such Recoupment Policy is otherwise
applicable to the Participant. By accepting the grant of PSUs under this
Agreement, including the provisions of Exhibit A, Exhibit B, Exhibit C and
Exhibit D, the Participant agrees and consents to the Company Group’s
application, implementation and enforcement of (a) the provisions of Exhibits A,
B, C and D, (b) the Recoupment Policy and (c) any provision of applicable law
relating to cancellation, recoupment, rescission or payback of compensation and
expressly agrees that the Company Group may take such actions as are necessary
to effectuate the Recoupment Policy or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Recoupment Policy conflict, the terms of the Recoupment Policy
shall prevail.

 

(2)

In addition to the provisions of Section (L)(1) above, if during the two year
period following the Final Performance Date a Clawback Trigger Event (as defined
below) occurs, then the Committee (or its designee), in its sole discretion, may
direct the Company, at any time from the Settlement Date (or such other date
Awarded Shares are settled in accordance with Section (C)(1) or (D) above, if
applicable) until the second anniversary of the Final Performance Date, to
require the Participant to repay the Company immediately upon written demand by
the Company any amount that does not exceed (1) the total Fair Market Value of
such Shares (as of the Settlement Date (or such other date Awarded Shares are
settled in accordance with Section (C)(1) or (D) above, if applicable)) that
have been previously paid to the Participant under this Agreement, plus (2) the
value of any other payments previously paid to the Participant under this
Agreement, including, without limitation, any cash payments in accordance with
Section (B)(6) above or any dividend equivalents.  A “Clawback Trigger Event”
shall be deemed to have occurred in the event (i) of a material restatement of
the Company’s financial statements with respect to any fiscal year during the
Performance

2019ROTCE

6

 

 

--------------------------------------------------------------------------------

 

Period; (ii) of a determination that this grant of PSUs was based, in whole or
in part, on materially inaccurate financial or performance metrics for any
period preceding the granting of this Award, whether or not a financial
restatement is required and whether or not the Participant was responsible for
the inaccuracy; (iii) of a determination by the Committee (or its designee), in
its sole discretion, that the Participant has failed to comply with the
Company’s risk policies or standards and/or failed to properly identify, raise
or assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Company or its business activities; (iv)
the Participant has engaged in Detrimental Conduct (as defined in the Recoupment
Policy) or violated any of the Company Policies during the Participant’s
employment, as determined by the Committee (or its designee) in its sole
discretion, including if such determination is made following the Participant’s
termination of employment; or (v) (i) a consolidated, pre-tax GAAP loss occurs
in fiscal year 2021 or 2022, (ii) the Company incurs credit losses during such
respective fiscal year 2021 or 2022 with regard to loan and lease transactions
originated and booked during the Performance Period and (iii) such credit losses
for such respective fiscal year equal or exceed such consolidated, pre-tax GAAP
loss for such respective fiscal year (a “Pre-Tax Loss”).  Notwithstanding the
foregoing, any Pre-Tax Loss shall be determined after excluding the impact of
(A) adjustments to or impairment of goodwill or other intangible assets, (B)
changes in accounting principles during the Performance Period, (C) FSA charges
and  prepayment charges related to the prepayment or early extinguishment of the
Company’s debt, (D) accelerated original issue discount (“OID”) on debt
extinguishment related to the Goldman Sachs International (“GSI”) facility, (E)
restructuring or business re-characterization activities, including, but not
limited to, terminations of office leases, or reductions in force, that are
reported by the Company, or (F) any other extraordinary or unusual items as
determined by the Committee.  

 

(3)

Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

 

(4)

The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

(M)

Miscellaneous.

 

(1)

It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

 

(2)

The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

 

(3)

This Award Agreement is intended to comply with, or be exempt from, Section 409A
of the Code and the regulations and guidance promulgated thereunder (“Section
409A”), and accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted in a manner intended to be in compliance therewith.  In no
event whatsoever shall the Company Group be liable for any additional tax,
interest or penalty that may be imposed on the Participant by Section 409A or
any damages for failing to comply with Section 409A.  If any provision of the
Plan or the Award Agreement would, in the sole discretion of the Committee,
result or likely result in the imposition on the Participant, a beneficiary or
any other person of additional taxes or a penalty tax under Section 409A, the
Committee may modify the terms of the Plan or the Award Agreement, without the
consent of the Participant, beneficiary or such other person, in the manner that
the Committee, in its sole discretion, may determine to be necessary or
advisable to avoid the imposition of such penalty tax.  Notwithstanding anything
to the contrary in the Plan or the Award Agreement, to the extent that the
Participant is a “Specified Employee” (within the meaning of the Committee’s
established methodology for determining “Specified Employees” for purposes of
Section 409A), payment or distribution of any amounts with respect to the PSUs
that are subject to Section 409A will be made as soon as practicable following
the first business day of the seventh month following the Participant’s
Separation from Service from the Company Group or, if earlier, the date of the
Participant’s death.  

 

(4)

Delivery of the Shares underlying the PSUs or payment in cash (if permitted
pursuant to Section (B)(6)) upon settlement is subject to the Participant
satisfying all applicable federal, state, provincial, local, domestic and
foreign taxes and other statutory obligations (including, without limitation,
the Participant’s FICA obligation, National Insurance Contributions or Canada
Pension Plan contributions, as applicable), provided that any Participant that
is subject to tax regulation in the United Kingdom or Ireland shall also be
subject to the provisions of Exhibit B attached hereto, if applicable.  The
Company shall have the power and the right to (i) deduct or withhold from all
amounts payable to the Participant pursuant to the PSUs or otherwise, or (ii)
require the Participant to remit to the Company, an amount sufficient to satisfy
any applicable taxes required by law.  The Company may permit or require the

2019ROTCE

7

 

 

--------------------------------------------------------------------------------

 

Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon settlement of the PSUs.  

 

(5)

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

 

(6)

This Award Agreement shall be subject to all applicable laws, rules, guidelines
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or the Committee determines are
advisable, including but not limited to any applicable laws or the rules, codes,
or guidelines of any statutory or regulatory body in any jurisdiction relating
to the remuneration of any Participant (in each case as may be in force from
time to time).  The Participant agrees to take all steps the Company determines
are necessary to comply with all applicable provisions of federal, state and
foreign securities law in exercising his or her rights under this Award
Agreement.

 

(7)

Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the
PSUs.  The Company recommends that the Participant consult with his or her
financial, tax, legal and other advisors to provide advice in connection with
the PSUs.

 

(8)

All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

(9)

To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

(10)

This Award Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

 

(11)

The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 4.5 of the Plan, retain for itself
securities or funds otherwise payable to the Participant pursuant to this Award
Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant owes the Company or its affiliates under
any Award Agreement, the Plan or otherwise; provided that the Company may not
retain such funds or securities and set off such obligations or liabilities
until such time as they would otherwise be distributable to the Participant, and
to the extent that Section 409A is applicable, such offset shall not exceed the
maximum offset then permitted under Section 409A.

 

(12)

The Participant acknowledges that if he or she moves to another country during
the term of this Award Agreement, additional terms and conditions may apply and
as provided for in Section 4.10.2 of the Plan and the Company reserves the right
to impose other requirements to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement.  The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

 

(13)

The Participant acknowledges that he or she has reviewed the Company Policies,
as defined in the Recoupment Policy, understands the Company Policies and agrees
to be subject to the Company Policies that are applicable to the Participant,
including, without limitation, the Regulatory Credit Classifications, as defined
in the Recoupment Policy, and any credit risk policies in effect from time to
time.

 

(14)

The Participant acknowledges that the Company is subject to certain regulatory
restrictions that may, under certain circumstances, prohibit the accelerated
vesting and distribution of any unvested PSUs as a result of, or following, a
Participant’s Separation from Service.

 

(15)

The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any applicable non-competition,
non-solicitation, non-inducement, confidentiality, confidential and/or
proprietary information, notice period, inventions, developments, works made for
hire, return of property or similar agreement or provisions in effect between
the Participant and the Company, including, without limitation, the Restrictive
Covenant Agreement and the Notice Period Agreement.

 

(16)

Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

2019ROTCE

8

 

 

--------------------------------------------------------------------------------

 

(17)

Any cash payment made pursuant to Section (B)(5) or (B)(6) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

 

(18)

In the event that any provision of this Award Agreement (including the
provisions of Exhibits A, B, C and D attached hereto) is held to be
unenforceable for being unduly broad as written, such provision shall be deemed
amended to narrow its application to the extent necessary to make the provision
valid and enforceable according to applicable law and shall be enforced as
amended.

(N)

Acceptance of Award; Binding Non-Competition, Non-Solicitation and
Confidentiality Agreement; Binding Notice Period Agreement. By accepting this
Award of PSUs, the Participant is willingly and knowingly agreeing to, and
intending to be bound by and to comply with, all of the terms contained in this
Award Agreement, including (1) the terms and conditions with respect to the
vesting of the PSUs attached hereto as Exhibit A, (2) the terms and conditions
of the Restrictive Covenant Agreement attached hereto as Exhibit C, and (3) the
terms and conditions of the Notice Period Agreement attached hereto as Exhibit
D.

The Participant agrees and acknowledges that the attached Restrictive Covenant
Agreement may impact the Participant’s future employment and that the Company
would not have entered into this Award Agreement and granted PSUs to the
Participant if the Participant did not agree to be legally bound by and to
comply in full with the Restrictive Covenant Agreement and the Notice Period
Agreement.  The Participant further agrees and acknowledges that (1) the
attached Restrictive Covenant Agreement and Notice Period Agreement do not
supersede, replace, invalidate or otherwise limit or affect any restrictions in
any prior or other document or agreement between the Participant and any member
of the Company Group regarding confidentiality, confidential and/or proprietary
information, return of property, non-competition, non-solicitation or piracy of
customers or clients or prospective customers or clients of any member of the
Company Group, and/or non-solicitation/non-inducement or hiring of employees of
any member of the Company Group, inventions, developments or works made for
hire, notice period or other similar provisions (collectively, the “Existing
Restrictions”), and (2) any such Existing Restrictions shall remain in full
force and effect and the Participant shall remain bound by such Existing
Restrictions.  To the extent the restrictions contained in the Restrictive
Covenant Agreement or Notice Period Agreement conflict in any way with any
Existing Restrictions, such conflict shall be resolved by giving effect to the
provision that provides the greatest protection to the Company Group that is
enforceable under applicable law.

The Participant may accept this Award by indicating acceptance by e-mail or such
other electronic means as the Company may designate in writing or by signing
this Award Agreement if the Company does not require acceptance by email or such
other electronic means.  If the Participant desires to refuse the Award, the
Participant must notify the Company in writing.  Such notification should be
sent to CIT Group Inc., Attention: Senior Vice President, Compensation and
Benefits, 1 CIT Drive, Livingston, New Jersey 07039, no later than twenty-one
(21) days after receipt of the Award Agreement.  If the Participant has not
accepted the Award within such twenty-one (21) days, it will be cancelled as of
the Date of Award (unless the Company determines in its sole discretion to
permit an extension of such period).

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

CIT Group Inc.

 

 

 

 

Accepted and Agreed:

 

 

 




2019ROTCE

9

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

Vesting Terms and Conditions of the Performance Share Units

 

This Exhibit A sets forth the manner in which the number of Awarded Shares will
be determined, if any.  

 

(A)

Definitions.  All capitalized terms shall have the meanings ascribed to them in
the Award Agreement, unless specifically set forth otherwise herein.  In
addition, the following terms used in this Exhibit A shall have the meanings set
forth below:

 

 

 

(1)

“ROTCE” means the Company’s return on average tangible common stockholder’s
equity and, for the purpose of this measure, equates to average Adjusted Net
Income as a percentage of average Adjusted Tangible Common Equity for the
Performance Period, adjusted to exclude special, unusual or non-recurring items
consistent with the Company’s public disclosures in its quarterly earnings or
other press releases.

 

(2)

“Adjusted Net Income” means the Company’s after-tax net income from Continuing
Operations applicable to common shareholders adjusted to exclude the impact
during the Performance Period of (i) loss on debt extinguishments, (ii) the tax
effected amortization of intangible assets, and (iii) other special, unusual or
non-recurring items consistent with the Company’s public disclosures in its
quarterly earnings or other press releases.

 

(3)

“Adjusted Tangible Common Equity” means the Company’s common stockholder’s
equity less goodwill and intangible assets, adjusted to exclude disallowed
deferred tax assets.

 

(4)

“Comparison Group” means the shares of common stock regularly traded on an
applicable exchange of each of the companies in the KBW Nasdaq Bank Index as of
January 1, 2019, listed below:

Bank of America Corp. (NYSE: BAC)

M&T Bank Corporation (NYSE: MTB)

Bank of New York Mellon Corp. (NYSE: BK)

New York Community Bancorp, Inc. (NYSE: NYCB)

BB&T Corporation (NYSE: BBT)

Northern Trust Corporation (Nasdaq: NTRS)

Capital One Financial Corp. (NYSE: COF)

People’s United Financial, Inc. (Nasdaq: PBCT)

Citigroup Inc. (NYSE: C)

PNC Financial Services Group Inc. (NYSE: PNC)

Citizens Financial Group (NYSE: CFG)

Regions Financial Corporation (NYSE: RF)

Comerica Incorporated (NYSE: CMA)

State Street Corp. (NYSE: STT)

Fifth Third Bancorp (Nasdaq: FITB)

SunTrust Banks, Inc. (NYSE: STI)

First Republic Bank (NYSE: FRC)

SVB Financial Group (Nasdaq: SIVB)

Huntington Bancshares Incorporated (Nasdaq: HBAN)

U.S. Bancorp (NYSE: USB)

JPMorgan Chase & Co. (NYSE: JPM)

Wells Fargo & Co. (NYSE: WFC)

KeyCorp (NYSE: KEY)

Zions Bancorporation (Nasdaq: ZION)

 

In the event that any company in the Comparison Group is involved in any event
that results in that company ceasing to be actively traded on an applicable
exchange at any time during the Performance Period, including, for the avoidance
of doubt, in connection with an acquisition or divestiture, then such company
may be removed by the Committee as a member of the Comparison Group and the
determination of the relative TSR of the Company, as described below, will be
adjusted accordingly.

 

(5)

“Payout Percentage” shall be the number expressed in the Performance Measure
Factor Grid.  The threshold Payout Percentage is l% and the maximum Payout
Percentage is l%.

 

(6)

“Performance Measure Factor Grid” means the chart in Paragraph (C) below that
provides the applicable Payout Percentage based on the levels of the Performance
Measures that have been achieved.

 

(7)

“Performance Measures” means the performance measurements of ROTCE and TSR
Provision used to determine the calculation of PSUs earned in accordance with
this Exhibit A.

 

(8)

“Performance Period” means the period from January 1, 2019 through December 31,
2021.

 

(9)

“Total Shareholder Return” or “TSR” for the Company or any member of the
Comparison Group is expressed as a percentage determined by dividing (A) (i) the
average closing common stock price for the 20 consecutive trading days ending on
the last trading day in the Performance Period, plus (ii) the sum of all
dividends paid on the applicable common stock during the Performance Period
assuming dividend reinvestment as of the ex-dividend date, minus (iii) the
average closing common stock price for the 20 consecutive trading days
immediately preceding the first day of the Performance Period, with dividends
during the 20 consecutive trading days reinvested as of the ex-dividend date, if
applicable, by (B) (i) the average closing common stock price for the 20
consecutive trading days immediately preceding the first day of the Performance
Period with dividends during the 20 consecutive trading days reinvested as of
the ex-dividend date, if applicable.  The aforementioned closing stock prices
will be as adjusted for stock splits or similar changes in capital structure.

2019ROTCE

10

 

 

--------------------------------------------------------------------------------

 

a)

The TSR for any company in the Comparison Group will be negative one hundred
percent (-100%) if that company: (i) files for bankruptcy, reorganization, or
liquidation under any applicable chapter of the U.S. Bankruptcy Code; (ii) is
the subject of an involuntary bankruptcy proceeding that is not dismissed within
30 days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations.

 

(10)

“Total Shareholder Return Adjustment Factor” or “TSR Adjustment Factor” means a
factor that can increase or decrease the applicable Payout Percentage by up to
20% but not to exceed the maximum Payout Percentage, based on the Company’s TSR
as compared to the TSRs of the Comparison Group during the Performance Period.

 

(B)

In General.  The total number of Shares deliverable to the Participant shall be
equal to (i) the Target Number of PSUs (or Pro-Rata Target Number of PSUs, if
applicable) multiplied by the applicable Payout Percentage based on the
specified levels of Performance Measures that have been achieved during the
Performance Period as provided in the Performance Measure Factor Grid; (ii) the
Target Awarded Shares in accordance with Section (C)(1), (D)(1), (D)(4), (D)(5)
or (D)(6) of the Agreement, if applicable, or (iii) the Pro-Rata Awarded Shares
in accordance with Section (D)(2) or (D)(3) of the Agreement, if applicable.

 

(C)Performance Measure Factor Grid:

 

ROTCE Performance Factor

X

TSR Adjustment Factor

=

Payout Percentage

 

 

 

 

 

 

 

 

 

 

ROTCE

Payout Before TSR Adjustment Factor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

< Min

<l%

0%

 

 

 

 

 

 

 

 

Min

l%

l%

 

 

 

 

 

 

 

 

 

l%

l%

 

 

 

 

ROTCE Payout

TSR Adjustment Factor

 

l%

l%

 

 

TSR

 

l%

l%

l%

 

l%

l%

 

TSR

Adjustment

 

l%

l%

l%

l%

 

l%

l%

 

Percentile

Factor

 

l%

l%

l%

l%

 

l%

l%

 

<=l%

l%

 

l%

l%

l%

l%

Target

l%

l%

X

l%

l%

=

l%

l%

l%

l%

 

l%

l%

 

>=l%

l%

 

l%

l%

l%

l%

 

l%

l%

 

 

 

 

l%

l%

l%

l%

 

l%

l%

 

 

 

 

 

 

 

 

 

l%

l%

 

 

 

 

 

 

 

 

 

l%

l%

 

 

 

 

 

 

 

 

Max

l%

l%

 

 

 

 

 

 

 

 

> Max

>l%

l%

 

 

 

 

 

 

 

 

 

 

 

(1)

If the levels of Performance Measures attained falls between the amounts shown
above, the applicable Payout Percentage will be determined by interpolation
between the respective amounts shown above.

 

(2)

The “Target Level” for ROTCE is l%, the “Target Level” for the TSR Adjustment
Factor is l%, and the “Minimum Level” for ROTCE is l%.

 

(3)

If the Minimum Level for ROTCE is not met, the PSUs eligible to vest will be
forfeited.  

 

(4)

After the end of the Performance Period, the Committee will rank each member of
the Comparison Group according to TSR.  The Company’s TSR percentile will then
be compared to TSRs of the Comparison Group, including the Company, to determine
the TSR Adjustment Factor.

(D)

Committee Determination.  The Committee shall, in its sole discretion, determine
the level of Performance Measures that have been satisfied during the
Performance Period and the applicable Payout Percentage to be used to determine
the number of Awarded Shares, if any, based on the application of the
Performance Measure Factor Grid.  The Committee may, in its sole discretion,
adjust the Performance Measures and the Performance Measure Factor Grid to
exclude the effect on satisfaction of the Performance Measures of any (i)
corporate acquisition, divestiture or other discontinued operations, (ii) change
in tax law or regulation or change in accounting principle under Generally
Accepted Accounting Principles, (iii) item, event or occurrence that is
extraordinary or unusual in nature or infrequent in occurrence, or (iv) other
adjustment permissible under the Plan.

 




2019ROTCE

11

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

Applicable Foreign Tax Provisions

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

United Kingdom:

 

The Participant shall also, if requested by the Company, enter into any tax or
National Insurance Contributions agreement or election the Company deems
necessary, including, without limitation, any election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 in respect of the acquisition of the
PSUs or the Shares issued thereunder.

 

Ireland:

In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:

(1)make a payment to the Relevant Person of an amount equal to the Tax
Liability; or

(2)enter into arrangements acceptable to the Relevant Person to secure that such
a payment is made (whether by authorizing the sale of some or all of the Shares
on his or her behalf and the payment to the Relevant Person of the relevant
amount out of the proceeds of sale or otherwise);

and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.

 

2019ROTCE

12

 

 

--------------------------------------------------------------------------------

EXHIBIT C

 

CIT NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

This CIT Non-Competition, Non-Solicitation and Confidentiality Agreement
(“Agreement”) is entered into between                      (“Employee”) and CIT
Bank, N.A., including its parent entities, subsidiaries and affiliates within
the CIT Group Inc. family of companies (and its or their successors and assigns)
(collectively, “CIT” or the "Company”). 

 

1.

At-Will Employment.  Employment with CIT is at-will which means that either CIT
or Employee may terminate the employment relationship at any time, for any or no
reason, with or without cause or prior notice (except as otherwise required by
Employee’s Notice Period Agreement).  Nothing in this Agreement alters
Employee's status as an at-will employee or creates a contract of employment for
any specific period of time or with respect to any other term or condition of
employment.  

2.

Nature of CIT’s Business.  CIT provides commercial and residential financing,
lending, leasing, factoring, banking, and advisory services to a wide variety of
industries and customers throughout the United States of America and elsewhere. 

3.

Access to Confidential Information.  Employee understands and agrees that CIT’s
business depends on the preservation of its: (i) Confidential Information (as
defined in Section 5(b) below); (ii) relationships with customers, clients and
borrowers (which shall include any individual or entity who obtains or requests
a financial product, program or service from CIT) (collectively "Client" or
"Clients"); and (iii) personnel.  Employee acknowledges that Employee has been
or will be employed by the Company as part of its senior executive team and has
had or will have access to Confidential Information and a range of existing and
prospective Client relationships and opportunities on an international level and
will benefit from compensation and benefit opportunities provided by the
Company.

4.

Consideration.  In consideration of: (i) compensation and employment
benefits and opportunities offered by CIT to Employee (including any annual
discretionary short-term or long-term incentives); (ii) Employee’s employment or
continued employment with CIT on an at-will basis (including any promotions);
(iii) Employee's access to Confidential Information and existing or prospective
Client relationships, vendor and/or other business relationships, and associated
goodwill; (iv) specialized training provided by CIT; (v) the mutual covenants
and agreements contained herein; and/or (vi) other good and valuable
consideration, Employee promises to abide by the obligations set forth in this
Agreement.

5.

Confidential Information.

 

(a)

Protection of Confidential Information.  In the course of employment, Employee
will be provided access to and/or develop valuable Confidential Information
owned by CIT as well as Confidential Information owned by CIT’s Clients,
vendors, franchisors, referral sources, strategic partners, licensors, and other
third parties (collectively “Third Party” or “Third Parties”).  Employee
promises and agrees at all times during the term of Employee’s employment and
thereafter to hold in strict confidence Confidential Information owned by CIT
and/or any Third Party.  Employee further agrees not to access, copy, disclose,
distribute, misappropriate, remove, store, transmit or use, directly or
indirectly, in whole or in part, any Confidential Information owned by CIT or
any Third Party except as: (i) necessary in the ordinary course of the
Employee's duties

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

1

 

 

--------------------------------------------------------------------------------

 

for CIT; (ii) required by applicable law; or (iii) authorized in writing by an
employee who is an Executive Vice President or higher level employee of
CIT.  During and after employment with CIT, Employee will take all reasonable
measures to protect Confidential Information owned by CIT or any Third Party
from any unauthorized use or disclosure.

 

 

(b)

Definition of Confidential Information. Employee agrees that "Confidential
Information" means both tangible and intangible information owned by CIT or a
Third Party which is in print, audio, visual, digital, electronically-stored or
any other form that: (i) has been developed or acquired by CIT; (ii) constitutes
a trade secret or is proprietary in nature; (iii) is not generally known
publicly or to CIT’s competitors; and (iv) the Company has treated as
confidential.  Confidential Information includes, but is not limited to:

 

 

(i)

Board of Director and Executive Management Committee presentations and
materials; operations review materials; operations plans; business, financial,
advertising or marketing opportunities, proposals, presentations, plans,
budgets, strategies or methods; financial information including
forecasts/projections, expense management, budgets, data, financial statements
and tax returns; financial management and accounting policies and procedures;
risk, credit and pricing policies, procedures, and terms; prices and rates;
profit margins; secondary marketing and hedging models; loan, lease and other
financial program applications and supporting documents and information;
operations and procedure manuals, materials, policies and memoranda; software
programs; source code; data models; production reports; security and proprietary
technology; analyses; research and developments; know how; methodologies;
designs; inventions; innovations; processes; patents; and other business,
financial or technical information, improvements, ideas, and concepts, whether
or not patentable or whether or not copyrightable;

 

 

(ii)

information regarding prospective, existing or former Clients or other Third
Parties, including:  

 

 

a.

the identities and contact information of the Third Parties and/or their key
decision makers; Third Party financial and account information, credit
worthiness, business plans, forecasts/projections, financial statements, tax
returns, trade secrets/patents, and potential transactions; CIT’s analysis of
such Third Parties; the particular needs and/or preferences of Third Parties and
CIT’s strategies for satisfying those needs and preferences; the existence and
terms of any agreements, contracts or programs with Third Parties;

 

 

b.

the name, address, email address, telephone number, Social Security number,
driver’s license number, employer, place of employment, mother’s maiden name,
wage information, income, account number, loan number, account balance, and
payment history, transaction or loss history, overdraft history, credit card
numbers, debit or ATM card numbers, personal identification number, password,
credit history and credit score, information obtained from a consumer or
commercial credit reporting agency, information regarding transactions and
experiences and creditworthiness, financial transaction data, or other data
which can be reasonably linked to such

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

2

 

 

--------------------------------------------------------------------------------

 

information; and

 

 

c.

any other information relating to Third Parties.

 

 

(iii)

information regarding former, existing or potential loans, leases or other
financial products or programs, including revenues, costs and profitability;

 

 

(iv)

information regarding proprietary integrated distribution networks and
technology platforms, including any customizations or improvements made to
commercially available hardware or software products, and any networks and
technology platforms developed for any franchise financing programs or other
lending programs or finance and lease products, including network architecture
and software code;

 

 

(v)

information regarding employees, directors, officers, agents, independent
contractors, consultants and/or other forms of contingent workers, including
their skills and abilities, assignments, and performance;

 

 

(vi)

information regarding, or used in, employee training;

 

 

(vii)

information regarding past, present or potential mergers, acquisitions,
divestitures and other transaction information and documents, whether or not the
transaction was completed;

 

 

(viii)

information regarding CIT stock or assets;

 

 

(ix)

information marked “Internal Use Only,” “Confidential,” “Restricted” or other
similar classification; and

 

 

(x)

information which may be available from public sources but which has been
compiled through time and effort and is not available in such compiled form.

 

 

(c)

Questions regarding Confidential Information.  The foregoing are only examples
of CIT’s Confidential Information.  If Employee is uncertain as to whether any
particular information or material constitutes Confidential Information,
Employee shall ask Employee’s manager or, if Employee is no longer employed by
CIT, CIT’s General Counsel, prior to use or disclosure of such information or
material.

 

 

(d)

Continuing Obligations with respect to Confidential Information. Confidential
information includes such information disclosed to Employee prior to or after
the execution of this Agreement, and shall continue until a specific item of
Confidential Information either becomes public knowledge or independently comes
into the possession of Employee in a lawful manner unrelated to Employee’s
employment with CIT.  Employee agrees that Confidential Information does not
cease to be confidential if disclosed to a Third Party or other person or entity
through any confidentiality agreement or similar protection, as long as the
information is not voluntarily made public by CIT.  Further, at all times during
employment, Employee shall promptly advise Employee’s Human Resources
representative and CIT’s Law Department of any known or suspected unauthorized
(intentional or unintentional) use or disclosure of CIT’s Confidential
Information.

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

3

 

 

--------------------------------------------------------------------------------

 

 

(e)

Former Employer Information.  Employee agrees that Employee will not, during
Employee’s employment with CIT, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
and that Employee will not bring onto the premises of CIT any unpublished or
published documents containing confidential or proprietary information belonging
to any such employer, person, or entity unless consented to in writing by such
employer, person, or entity.

 

 

(f)

National Labor Relations Act Exclusion.  Nothing contained in this Agreement is
intended to prohibit or restrict communications regarding wages, benefits, or
other terms and conditions of employment, or that otherwise are legally
protected under the National Labor Relations Act (if and only to the extent
applicable), or under any applicable federal, state or local laws.

 

 

(g)

Whistleblower Protections.  Nothing in this Agreement prohibits or restricts
Employee from: (i) filing a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission, the
Department of Justice or any other federal, state or local governmental agency
or commission (“Government Agency”); (ii) communicating with any Government
Agency or otherwise participating in any investigation or proceeding that may be
conducted by any Government Agency with respect to a potential violation of law
or regulation, including providing documents or other information, without
notice to the Company; or (iii) receiving an award from a
government-administered whistleblower award program for providing information to
a Government Agency.

 

 

(h)

NOTICE PURSUANT TO THE DEFEND TRADE SECRETS ACT OF 2016.  Notwithstanding the
terms of this Section 5, Employee acknowledges that Employee has hereby been
notified that Employee shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret where the
disclosure is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Furthermore, Employee understands that if
Employee files a lawsuit alleging that Employee was subjected to retaliation by
an employer for reporting a suspected violation of law, Employee may disclose
the trade secret to Employee’s attorney and use the trade secret information in
the court proceeding, if Employee files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.  Notwithstanding the foregoing, Employee expressly agrees to honor the
confidentiality obligations in this Agreement and will share Confidential
Information with Employee’s attorney or with the government official or agency
only in accordance with this Section.  Nothing in this Agreement shall be
construed to permit or condone unlawful conduct including, but not limited to,
the theft or misappropriation of Company property, trade secrets or information.

 




NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

4

 

 

--------------------------------------------------------------------------------

6.

Inventions and Other Developments.  With regard to any and all inventions or
developments that relate to the Company’s business, involve the use of CIT
information or property, or that Employee develops or acquires within the scope
of Employee’s employment by the Company (“Developments”):

 

(a)

All Developments and related records or information in any form shall become and
remain the exclusive property of the Company and, to the extent Employee has any
rights thereto, Employee hereby assigns all such rights, title, and interest to
the Company, except as provided in the state notices set forth in the Invention
Notice Schedule attached as Schedule 1 to this Agreement, which, if applicable,
Employee acknowledges having read and received.  All copyrightable Developments
shall be deemed "works made for hire" under the U.S. Copyright Act for CIT's
benefit.

 

 

(b)

Upon request, Employee, whether during or after Employee’s employment by the
Company, shall execute, acknowledge and deliver to the Company all assignments
and other documents which the Company deems necessary to: (a) vest the Company
with full and exclusive right, title, and interest to the Developments, and (b)
enable the Company to file and prosecute an application for, or acquire,
maintain or enforce, all letters of patent, mask work, trademark registrations
(including domain names), and copyrights covering the Developments.

 

 

(c)

If CIT is unable for any reason to secure Employee’s signature to apply for or
to pursue an application for registration or other protection of any
Developments and intellectual property rights assigned to CIT, then Employee
hereby irrevocably designates and appoints CIT and its duly authorized officers
and agents as Employee’s agent and attorney in fact, to act for and on
Employee’s behalf to execute and file any such applications, to do all other
lawfully permitted acts to further the prosecution and issuance of letters of
patent, mask work, trademark registrations (including domain names) and
copyrights and any acts necessary to obtain and enforce the full benefits,
enjoyment, rights and title, with the same legal force and effect as if executed
by Employee.  Employee hereby waives and quitclaims to CIT any and all claims,
of any nature whatsoever, which Employee now has or may hereafter have for
infringement of any patents, mask works, trademark registrations (including
domain names) and copyrights resulting from any such application for letters of
patent, mask work, trademark registrations (including domain names) and
copyright registrations assigned hereunder to CIT.

 

7.

Prior Inventions and Other Developments.  Employee represents that there are no
inventions or developments, whether or not patented, copyrighted or trademarked,
which Employee conceived or created solely or jointly prior to employment with
CIT and which Employee intends to exclude from this Agreement, except as
appended hereto.

8.

Exit Interview.  Employee shall, if requested, participate in an exit interview,
identify future business or employment plans, describe the nature of those
plans, and reaffirm in writing Employee’s obligations set forth in this
Agreement.

9.

Notice of New Employment or Business.  For one (1) year after employment with
CIT, Employee shall: (i) promptly notify CIT in writing of any new employment or
business engagement, including the name and address of the entity and the nature
of Employee’s new duties; (ii) promptly notify all recruiters, employment
agencies, employment consultants, prospective employers and/or prospective
business or other contracting partners of Employee’s restrictions under

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

5

 

 

--------------------------------------------------------------------------------

this Agreement; and (iii) consent to CIT notifying any person with whom Employee
enters into an employment or other business or contractual relationship of
Employee’s obligations under this Agreement.

10.

Non-Competition.  During employment with CIT and for one (1) year thereafter,
Employee shall not, without CIT's prior written consent, compete with CIT by
engaging, in a competitive capacity, either directly or through the direction,
control or actions of others, in any Competing Business whether as an employee,
employer, director, officer, owner, stockholder, partner, member, joint
venturer, independent contractor, consultant, or other contingent worker.  The
geographic reach of this non-competition restriction shall be the United States
of America and any other country in which CIT conducted business during
Employee’s employment, and Employee acknowledges and agrees that Employee’s work
was international in scope.  For purposes of this Agreement:

 

(a)

“Competing Business” is any person or entity that competes with CIT in the sale,
origination, marketing, production, distribution, research or development of
Competing Products in the same markets; and

 

 

(b)

“Competing Products” are any products or services in existence or under
development that compete with any products or services of CIT about which
Employee obtained Confidential Information or for which Employee provided
advisory services or had sales, origination, marketing, production,
distribution, risk, credit, finance, technology, research, development,
strategic or other job-related responsibilities in the last twenty-four (24)
months of employment with CIT.

 

11.

Non-Solicitation of Customers and Clients.  During employment with CIT and for
one (1) year thereafter, Employee shall not, directly or through the direction,
control or actions of others: (i) solicit for any Competing Business any Client
of CIT or any specifically identified prospective Client of CIT; (ii) utilize
any of CIT’s Confidential Information to solicit, take away or divert business
from, and/or influence or attempt to influence, any Client of CIT or any
specifically identified prospective Client of CIT; or (iii) cause or attempt to
cause a Client of CIT or any specifically identified prospective Client of CIT
to terminate or diminish its business with CIT.  These restrictions shall apply
only to Clients of CIT or specifically identified prospective Clients of CIT
whom, in Employee’s last twenty-four (24) months of employment with CIT,
Employee (i) solicited or interacted with on behalf of CIT, (ii) maintained a
business relationship for CIT, or (iii) obtained Confidential Information about
on behalf of CIT.

12.

Non-Inducement of Employees.  During employment with CIT and for one (1) year
thereafter, Employee shall not, directly or through the direction, control or
actions of others: (i) solicit, recruit, induce or otherwise encourage CIT
employees to end their employment with CIT or become employed with or otherwise
engaged by any person or entity other than CIT; (ii) take any action to assist
any subsequent employer or any other person or entity in soliciting or inducing
any CIT employee to end their employment with CIT or become employed with or
otherwise engaged by any person or entity other than CIT; or (iii) hire or
retain (as an employee, independent consultant/contractor or other contingent
worker) any person who was employed with CIT within the preceding six (6)
months.

13.

Minimum Restriction Necessary; Severability.  The parties hereto intend to
restrict the activities of Employee only to the extent necessary for the
protection of the Company’s legitimate business interests.  In the event that
any provision of this Agreement (including the provisions of Schedule 1 attached
hereto) is held to be unenforceable for being unduly broad as written, such

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

6

 

 

--------------------------------------------------------------------------------

provision shall be deemed amended to narrow its application to the extent
necessary to make the provision valid and enforceable according to applicable
law and shall be enforced as amended.  Any such modification shall not affect
the other provisions or clauses of this Agreement in any respect.  The
invalidity or unenforceability of any provision or clause of this Agreement
shall not affect the continued validity or enforceability of any other
provisions or clauses hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision or clause were omitted.

14.

Extended Duration for Violations and During Lawsuit.  Employee agrees that the
duration of the non-competition, non-solicitation and non-inducement obligations
set forth in Sections 10-12 of this Agreement (the "Restrictions") shall be
extended by, and their expirations tolled during, the period of time in which
Employee is in breach of those Restrictions. Employee further agrees that the
duration of the Restrictions in this Agreement shall be extended and their
expirations tolled upon the filing of any lawsuit challenging the validity or
enforceability of the Agreement until the lawsuit is finally resolved and all
rights of appeal have expired.  Asserting any claims against CIT will not
relieve Employee of the Restrictions or constitute a defense to enforcement of
this Agreement, unless otherwise provided by law.  The purpose of this section
is to ensure that CIT receives the full one (1) year of protection from unfair
competition upon which CIT has relied in entering into this Agreement and that
Employee does not benefit from any breach or challenge.

15.

Notification to New Employer.  Employee acknowledges and consents that if
Employee leaves CIT’s employment and is employed by a new employer, CIT may
notify any such new employer of Employee’s obligations under this Agreement, and
that such notification will not be deemed a tortious interference with
Employee’s new employment.

16.

Company’s Remedies.  The parties agree that the services to be rendered by
Employee are special and unique in nature, as well as international in scope and
responsibility.  Employee hereby acknowledges and agrees that: (i) any breach or
violation of this Agreement would result in irreparable injury to the Company;
and (ii) the enforcement of a remedy by way of injunction would not prevent
Employee from earning a living.  Employee further acknowledges and agrees that
Employee’s breach of any of the Restrictions will not be adequately compensated
by monetary damages alone and that, in the event of a breach, CIT shall be
entitled to: (i) preliminary and permanent injunctive relief in addition to any
other legal or equitable remedies available to CIT; (ii) an equitable accounting
of all profits or benefits arising out of such violation or breach; and (iii)
direct, incidental, and consequential damages to CIT arising from the violation
or breach.  These rights and remedies shall be cumulative and in addition to any
and all other rights and remedies to which CIT may be entitled.  If Employee is
found to have breached this Agreement or CIT is successful in obtaining a court
order prohibiting Employee from violating this Agreement, CIT will be entitled
to collect from Employee its damages and reasonable attorneys’ fees incurred by
CIT in seeking to enforce this Agreement.

17.

Scope of Restrictions.  Employee acknowledges and agrees that the Restrictions
and other obligations placed on Employee in this Agreement are reasonable and
necessary to protect and preserve CIT's legitimate business interests.  

18.

Choice of Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York, without reference to principles of
conflict of laws. For purposes of any action, lawsuit or other proceedings
brought to enforce this Agreement or relating to or arising from this Agreement,
Employee hereby submits to and consents to the exclusive jurisdiction of the
courts in the State of New York, including the U.S. federal courts located
therein.

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

7

 

 

--------------------------------------------------------------------------------

19.

General Terms; Entire Agreement.  This Agreement shall not supersede, replace or
diminish Employee’s common law obligations to CIT as Employee’s current or
former employer.  Employee agrees and acknowledges that (1) this Agreement does
not supersede, replace, invalidate or otherwise limit or affect any restrictions
in any prior or other document or agreement between Employee and CIT regarding
confidentiality, confidential and/or proprietary information, return of
property, non-competition, non-solicitation or piracy of customers or Clients of
CIT or prospective customers or Clients of CIT, and/or
non-solicitation/non-inducement or hiring of employees of CIT, inventions,
developments or works made for hire or other similar provisions (collectively,
the “Existing Restrictions”), and (2) any such Existing Restrictions shall
remain in full force and effect and Employee shall remain bound by such Existing
Restrictions.  To the extent the restrictions contained in this Agreement
conflict in any way with any Existing Restrictions, such conflict shall be
resolved by giving effect to the provision that provides the greatest protection
to CIT that is enforceable under applicable law.  Employee's obligations under
this Agreement shall survive separation of Employee's employment with CIT for
any reason and, shall likewise survive any changes in the terms and conditions
of Employee’s employment.  This Agreement will inure to the benefit of CIT, its
successors and assigns without Employee’s further approval or consent.  However,
Employee may not assign this Agreement or delegate any responsibilities
thereunder.  No waiver of any rights under this Agreement shall be effective
unless expressed in writing by the party to be charged.  The waiver by CIT of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.  Except as expressly permitted herein, this
Agreement may be amended or modified only by a written agreement executed by the
Employee and a duly authorized representative of CIT or CIT’s successor.  Except
as set forth above in this Section 19, this Agreement supersedes all prior
agreements, promises, and representations, whether oral or written, express or
implied, only to the extent they contradict or conflict with the provisions
hereof and provided this Agreement is deemed enforceable.  This Agreement shall
be construed in accordance with the intent of the parties, as expressed herein
and not strictly for or against either party.

 

EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS.  EMPLOYEE HAS
READ THIS AGREEMENT CAREFULLY, HAS BEEN GIVEN A REASONABLE PERIOD OF TIME TO
CONSIDER IT, HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL TO THE EXTENT
EMPLOYEE WISHES TO DO SO, AND IS SATISFIED THAT EMPLOYEE UNDERSTANDS IT
COMPLETELY.  

 

 

CIT Bank, N.A.

 

 

 

 

EMPLOYEE:

 




NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

8

 

 

--------------------------------------------------------------------------------

Schedule 1

to Exhibit C

 

Invention Notice Schedule

 

If Employee lives in one of the states listed below, the notice for such state
will apply to Section 6 of the CIT Non-Competition, Non-Solicitation and
Confidentiality Agreement, and Employee acknowledges that Employee has read and
received such notice:

 

California

The following notice applies to employees who live in the State of California:

In accordance with California law, this Agreement does not apply to inventions
that I developed entirely on my own time without using the Company's equipment,
supplies, facilities or trade secret information, except for those inventions
that either: (a) relate, at the time of conception or reduction to practice of
the invention, to the Company's business, or actual or demonstrably anticipated
research or development of the Company; or (b) result from any work performed by
me for the Company.

Illinois

The following notice applies to employees who live in the State of Illinois:

In accordance with Illinois law, this Agreement does not apply to, and I have no
obligation to assign to the Company, an invention for which no equipment,
supplies, facility, or trade secret information of the Company was used and
which was developed entirely on my own time, unless (a) the invention relates
(i) to the business of the Company, or (ii) to the Company's actual or
demonstrably anticipated research and development, or (b) the invention results
from any work performed by me for the Company.

Kansas

The following notice applies to employees who live in the State of Kansas:

In accordance with Kansas law, this Agreement does not apply to an invention for
which no equipment, supplies, facility or trade secret information of the
Company was used and which was developed entirely on my own time, unless:
(a) the invention relates directly to the business of the Company or to the
Company's actual or demonstrably anticipated research or development; or (b) the
invention results from any work performed by me for the Company.

Minnesota

The following notice applies to employees who live in the State of Minnesota:

In accordance with Minnesota law, this Agreement does not apply to an invention
for which no equipment, supplies, facility or trade secret information of the
Company was used and which was developed entirely on my own time, and (a) which
does not relate (i) directly to the business of the Company or (ii) to the
Company's actual or demonstrably anticipated research or development, or
(b) which does not result from any work performed by me for the Company.

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

9

 

 

--------------------------------------------------------------------------------

North Carolina

The following notice applies to employees who live in the State of North
Carolina:

In accordance with North Carolina law, this Agreement does not apply to an
invention that I developed entirely on my own time without using the Company's
equipment, supplies, facility or trade secret information except for those
inventions that (a) relate to the Company's business or actual or demonstrably
anticipated research or development, or (b) result from any work performed by me
for the Company.

Utah

The following notice applies to employees who live in the State of Utah:

I acknowledge and agree that this Agreement is not an employment agreement under
Utah law or otherwise.  However, if and only to the extent this Agreement is
deemed to be covered by the restrictions set forth in Utah Code Ann. § 34-39-3,
this Agreement will not apply to an invention that is created by me entirely on
my own time and is not an employment invention as defined in Utah Code Ann.
§ 34-39-2(1), except as permitted under Utah Code Ann. § 34-39-3.

Washington

The following notice applies to employees who live in the State of Washington:

In accordance with Washington law, this Agreement does not apply to, and I have
no obligation to assign or offer to assign to the Company, any of my rights in
an invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on my own
time, unless (a) the invention relates (i) directly to the business of the
Company or (ii) to the Company's actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by me for the
Company.

 

 

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY

10

 

 

--------------------------------------------------------------------------------

EXHIBIT D

 

NOTICE PERIOD AGREEMENT

This Notice Period Agreement (“Agreement”) is entered into
between                   (“Employee”) and CIT Bank, N.A., including its parent
entities, subsidiaries and affiliates within the CIT Group Inc. family of
companies (and its or their successors and assigns) (collectively, “CIT” or the
"Company”).

1.

At-Will Employment.  Employment with CIT is at-will, which means that either CIT
or Employee may terminate the employment relationship at any time, for any or no
reason, with or without cause or prior notice (except as otherwise required by
this Agreement).  Nothing in this Agreement alters Employee's status as an
at-will employee or creates a contract of employment for any specific period of
time or with respect to any other term or condition of employment.  

2.

Consideration.  In consideration of: (i) compensation and employment benefits
and opportunities offered by CIT to Employee (including any annual discretionary
short-term or long-term incentives); (ii) Employee's employment or continued
employment with CIT on an at-will basis (including any promotions); (iii)
Employee’s access to CIT confidential and/or proprietary information, and
existing or prospective client, vendor and/or other business relationships and
associated goodwill; (iv) specialized training provided by CIT; (v) the mutual
covenants and agreements contained herein; and/or (vi) other good and valuable
consideration, Employee promises to abide by the obligations set forth in this
Agreement.

3.

Nature of Employee’s Position.  Employee has been offered or holds a senior or
executive level position with CIT which CIT considers critical to its business
operations.

4.

Notice Period.  In exchange for Employee’s compensation, benefits,
employment  and other consideration outlined in paragraph 2 of this Agreement
and notwithstanding anything contained herein or under any plan, program,
arrangement or policy of, or agreement with, the Company to the contrary
including, but not limited to, the at-will nature of Employee’s employment,
Employee hereby agrees to provide the Company with 90 days advance written
notice of Employee’s intent to end Employee’s employment with the Company (the
“Notice Period”).  The Notice Period will commence on the date that Employee
delivers written notice of intent to end Employee’s employment and end 90 days
thereafter (on the “Resignation Date”), unless waived or terminated earlier by
the Company as described in paragraph 6 of this Agreement.  Employee will remain
an employee of the Company throughout the Notice Period and will continue to
receive Employee’s base salary and be eligible for the employee benefits in
effect during the Notice Period.  In the event of Employee’s voluntary
resignation, Employee will not be eligible for any annual discretionary
short-term or long-term incentives not yet awarded for any period, whether
before, on or after the Resignation Date.  Any annual discretionary short-term
or long-term incentives awarded prior to the Resignation Date will continue to
be governed by the terms of the applicable award agreements, plans and
policies.  

5.

Continuing Obligations.  During the Notice Period, Employee will be expected to
continue to undertake such duties and responsibilities as are assigned to
Employee by the Company, including duties to assist the Company with the
transition of Employee’s responsibilities and maintaining the Company’s
business, business relationships, and goodwill.  Employee also will continue to
be bound by and must comply with Employee’s: duty of loyalty to CIT; applicable
obligations with respect to confidentiality, confidential and/or proprietary
information, inventions, developments, works made for hire,
non-solicitation/non-inducement, non-competition or other similar provisions
(including, without limitation, those obligations set forth in other agreements
with the Company, which shall remain in effect); and all other fiduciary duties
and obligations owed to the

NOTICE PERIOD

1

 

 

--------------------------------------------------------------------------------

Company.  Employee also will be required to comply with CIT’s Code of Business
Conduct, Employee Handbook and all other applicable Company policies, as amended
from time to time.

6.

CIT Right to Terminate.  The Company expressly reserves the right, in its sole
and absolute discretion, to waive or terminate all or part of the Notice Period,
change or suspend any of Employee’s duties and powers and relocate Employee’s
office for all or part of the Notice Period including, without limitation,
directing or requiring that Employee remain away from the Company’s premises
during all or part of the Notice Period, and/or take such other action(s) as
determined by the Company to aid and assist in the transition process associated
with Employee’s departure.  Employee is required to abide by the Company’s
direction during the Notice Period, which direction shall be final, conclusive
and binding on Employee.  In the event that the Notice Period is waived or
terminated, in whole or in part, by the Company, Employee’s compensation and
benefits will end on the last day of Employee’s employment.

7.

Return of CIT Property.  On or before the Resignation Date, on a date to be set
by the Company, Employee shall return to the Company all CIT property then in
Employee’s possession and all property made available to Employee in connection
with Employee’s service to the Company including, without limitation, any and
all cellular telephones, PDAs, Blackberries, iPads, tablets, computers, keys,
card keys, security passes, Company identification cards, Company credit or
phone cards, office supplies, computer access codes and programs, templates
developed by the Company, and any and all tangible matter containing
confidential and/or proprietary information.

8.

Irreparable Harm.  Given the strategic nature and importance of Employee’s
position with CIT, Employee hereby acknowledges that the Company, and its client
relationships, business operations and business opportunities, would likely
suffer irreparable harm if Employee was to resign or otherwise end Employee’s
employment without providing sufficient notice to the Company and an opportunity
for an orderly transition of Employee’s responsibilities and business
relationships.  Employee also acknowledges and agrees that, because Employee’s
services are personal and unique, and because Employee will have access to and
will be acquainted with the Company’s confidential and/or proprietary
information, to the fullest extent permitted by applicable law, the Notice
Period will be enforceable by equitable relief, without bond and without
prejudice to any other rights or remedies that the Company may have for breach
of the Notice Period.

9.

Scope of Restrictions.  Employee acknowledges and agrees that the obligations
placed on Employee in this Agreement are reasonable and necessary to protect and
preserve CIT's legitimate business interests.  

10.

Choice of Law.  This Agreement shall be governed and construed in accordance
with the laws of the state of New York, without regard to conflicts of law
principles. For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement or relating to or arising from this Agreement, Employee
hereby submits to and consents to the jurisdiction of the courts in the State of
New York, including the U.S. federal courts located therein.

11.

General Terms.  This Agreement shall not supersede, replace or diminish
Employee’s statutory or common law obligations to CIT as Employee’s current or
former employer or Employee’s other applicable obligations with respect to
confidentiality, confidential and/or proprietary information, return of
property, inventions, developments, works made for hire,
non-solicitation/non-inducement, non-competition or other similar provisions
(including, without limitation, those obligations set forth in other agreements
with the Company which shall remain in effect), or any other agreements,
provisions, promises or obligations regarding notice of resignation or
termination that do not contradict or conflict with the provisions of this
Agreement.  To the extent any provision contained in this Agreement conflicts in
any way with any other applicable provisions, such conflict shall be

NOTICE PERIOD

2

 

 

--------------------------------------------------------------------------------

resolved by giving effect to the provision that provides the greatest protection
to CIT that is enforceable under applicable law.  This Agreement will inure to
the benefit of CIT, its successors and assigns without Employee’s further
approval or consent.  However, Employee may not assign this Agreement or
delegate any responsibilities thereunder.  In the event that any provision of
this Agreement is held to be unenforceable for being unduly broad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision valid and enforceable according to applicable
law and shall be enforced as amended.  Any such modification shall not affect
the other provisions or clauses of this Agreement in any respect.  The
invalidity or unenforceability of any provision or clause of this Agreement
shall not affect the continued validity or enforceability of any other
provisions or clauses hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision or clause were
omitted.  No waiver of any rights under this Agreement shall be effective unless
expressed in writing by the party to be charged.  The waiver by CIT of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach.  Except as expressly permitted herein, this Agreement
may be amended or modified only by a written agreement executed by Employee and
the Company’s Chief Human Resources Officer or General Counsel and/or their
designees or CIT’s successor.  Except as set forth above in this paragraph 11,
this Agreement supersedes all prior agreements, provisions, promises,
obligations, understandings and representations, whether oral or written,
express or implied, only to the extent they contradict or conflict with the
provisions of this Agreement and  provided that this Agreement is deemed
enforceable.  This Agreement shall be construed in accordance with the intent of
the parties, as expressed herein, and not strictly for or against either party.

EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS.  EMPLOYEE HAS
READ THIS AGREEMENT CAREFULLY, HAS BEEN GIVEN A REASONABLE PERIOD OF TIME TO
CONSIDER IT, HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL TO THE EXTENT
EMPLOYEE WISHES TO DO SO, AND IS SATISFIED THAT EMPLOYEE UNDERSTANDS IT
COMPLETELY.  

 

 

CIT Bank, N.A.

 

 

 

 

 

EMPLOYEE:

 

 

NOTICE PERIOD

3

 

 